Gilchrist, J.
It would seem that at common law no person could sit in the trial of a cause, who had any interest in it. In Hesketh vs. Braddock, 3 Burrow 1847, the judgment of the portmote court of the city of Chester was reversed, because the sheriff and jurors were interested in the case. The objection was not taken that the judgment was void, but Lord Mansfield said that there was no principle in the law better settled than that the smallest degree of interest in the question depending was a decisive objection to a witness, and much more to a juror. Although a judge or magistrate is not in terms comprehended within this general exclusion on account of interest, the principle applies with equal strength to them, and particularly to a magistrate exercising the authority both of judge and jury. Pearce vs. Atwood, 13 Mass. 324, 341. In that case, where a judgment was rendered by a magistrate who was interested, the court avoided deciding that the proceedings were wholly void, so as to make the officer a trespasser, on the ground that the interest of the magistrate might be unknown to the officer, and that the reception of the complaint and the issuing a warrant by the justice might perhaps be considered as merely ministerial acts. But in the same case it is said by Parsons, C. J., to be very certain that “ by the principles of natural *155justice, of the common law, and of our Constitution, no man can lawfully sit as judge in a cause in which he may have a pecuniary interest.” In an anonymous case, 1 Salkeld 396, “ the mayor of Hereford was laid by the heels for sitting in judgment in a cause where he himself was lessor of the plaintiff in ejectment, though he by the charter was sole judge of the court.” In Day vs. Savadge, Hob. 85, it was held that “even an act of parliament, made against natural equity, as to make a man judge in his own cause, is void in itself.” Co. Litt. 141, a; Com. Dig., Justices, (J 3.)
From these authorities it would seem that a judgment, rendered by a judge who was interested in the cause, would be void at common law. But the principle thus recognized has been incorporated into the legislation of Vermont. It is expressly provided that no justice of the peace shall take cognizance of a cause in which he shall be directly or indirectly interested. Act of Mar. 4, 1797, § 23; Rev. St. of Vermt. 170, $ 10. And a judgment by confession, rendered by a justice who is related to the creditor within the fourth degree of affinity, is void for want of jurisdiction. Hill vs. Wait, 5 Verm. R. 124. Where the justice is interested, or is related to either party as above, or shall have been of counsel, the statute prohibits him from acting judicially. These cases, then, are excepted out of the ordinary jurisdiction of a justice, and over them he has no jurisdiction. A long succession of decisions from an early date has settled that a judgment of an inferior court which has no jurisdiction over the subject matter is coram non j-udice, and void. Case of the Marshalsea, 10 Co. 68, 76, (a); and the judicial officer can derive no protection from it. Perkin vs. Proctor, 2 Wils. 382; Branwell vs. Penneck, 7 B. & C. 536; Smith vs. Knowlton, 11 N. H. Rep. 198; Savacool vs. Boughton, 5 Wend. 170; Elliott vs. Peirsol, 1 Pet. 328; Wood vs. Peake, 8 Johns. 69; Butler vs. Potter, 17 Johns. 145; Adkins vs. Brown, 3 Cowen 206.
It is unnecessary in the present case to examine the ques*156tion, how far the merits of a foreign judgment may be inquired into. The subject is a difficult one, and it is not settled how far the inquiry may be carried. But a power to act is the first thing to be shown by courts of limited anu special jurisdiction. Upon principle, the operation of every judgment must depend on the power of the court to render that judgment: in other words, on its jurisdiction over the subject matter which it has determined. Its jurisdiction, then, must be inquired into by the court which is called upon to decide as to the effect of the judgment it has rendered. The power under which it acts must be looked into, and its authority to decide questions which it professes to decide, must be considered. Upon this point the authorities are consistent with each other ; and they settle that the want of jurisdiction in a court rendering a judgment may be shown collaterally, whenever any benefit or protection is sought under the judgment. Putnam vs. Man, 3 Wend. 202; Elliott vs. Peirsol, 1 Pet. 328; Taylor vs. Bryden, 8 Johns. 173; Rose vs. Himely, 4 Cranch 241, 269, 270. In Douglass vs. Forrest, 4 Bingh. 686, Best, Ld. Ch. J., said that if the judgment of a foreign court be repugnant to the principles of universal justice, no effect ought to be given to it. So the transcript of the proceedings of an admiralty court abroad should show expressly, and not by mere inference, that the defendant was within its jurisdiction. Obicini vs. Bligh, 8 Bingh. 335. The defendant may show that he was not within the jurisdiction of a foreign court which rendered judgment against him. Buttrick vs. Allen, 8 Mass. 273. Numerous additional authorities on this point are collected in Story’s Confl. of Laws, § 607, 608.
The opinion of the court is, that the judgment rendered by the defendant is void, on account of the want of jurisdiction ; that the verdict must be set aside, and that there must be a Neto trial.